               Case 2:21-cv-00433-TLF Document 7 Filed 04/22/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    ROBERT KESSLER,
10                          Plaintiff,
                                                                 NO. C21-433RSL
11                   vs.
12    PREDATION LLC and EQ GROUP                                 ORDER VACATING ORDER
      CORPORATION, individually,                                 REGARDING INITIAL DISCLOSURES,
13                                                               JOINT STATUS REPORT, AND
                            Defendants.                          EARLY SETTLEMENT
14

15
            The Court’s Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement
16
     entered April 6, 2021, is hereby VACATED. The Court will reissue the Order Regarding Initial
17
     Disclosures, Joint Status Report, and Early Settlement after defendants have appeared.
18

19
            DATED this 22nd day of April, 2021.
20

21

22                                                A
                                                  Robert S. Lasnik
23
                                                  United States District Judge
24

25

26

27
     ORDER VACATING ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
28   AND EARLY SETTLEMENT
